DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/27/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of carbomer and amodimethicone as specific  anionic and cationic polymer. Claims 1-6, 8-14, 20 and 22 read on the elected species and are under examination.
Claims 1-6, 8-22 are pending, claims 1-6, 8-14, 20 and 22 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites 60% of droplet having diameter greater than 150um fails to include the limitation of claim 1 ( requiring 60% of droplet having diameter greater than 500um) which it depends   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US20150272861) in view of Goutayer et al. (US to).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mazur et al.  teaches Dispersions of an encapsulated material by a polymeric membrane in a medium are disclosed. Such dispersions are useful in topical compositions including cosmetics and sunscreens (abstract). Mazur et al.  teaches dispersions of encapsulated material dispersed in a medium that is substantially immiscible with the encapsulated material. Such dispersions include an encapsulated material, e.g. a composition including either polyorganosiloxane or water, dispersed in a medium, e.g., an aqueous medium such as an aqueous gel or in an oil such as a polyorganosiloxane, wherein the encapsulated material and medium are substantially immiscible and the encapsulated material is encapsulated by a polymeric membrane. The dispersions can be included in compositions for use in cosmetic, dermatologic, personal care, health care and household applications. The dispersions of the encapsulated material can exist and can be formed in a substantially immiscible medium without use of a surfactant. Embodiments of the present disclosure include wherein the average size of the encapsulated material dispersed in the medium is less than 500 microns, e.g., the average size of the encapsulated material is between 5 microns to 300 microns such as between 10 microns and 100 microns. In other embodiments, the encapsulated polyorganosiloxane can be one or more polyorganosiloxanes composed principally of dimethylsiloxane units (e.g., dimethicone and/or a crosslinked dimethicone), and/or one or more active agents, e.g., a sunscreen agent. In some embodiments, the polymeric membrane encapsulating the polyorganosiloxane can be composed of an anionic polymer, e.g., polyacrylic acid, and a cationic polymer, e.g., an amine functionalized polyorganosiloxane such as an amine functionalized methicone or dimethicone, e.g., amodimethicone (page 1, [0001, 0006, 0010]). Polyorganosiloxane suitable for the present disclosure can be in the form of any fluid, gum, wax, resin, elastomer in a liquid, paste or powder form or mixtures thereof (page 2, [0018]). The encapsulated polyorganosiloxane can be dispersed in an aqueous medium or gel. The percentage of the encapsulated polyorganosiloxane in the dispersion can vary. In one embodiment the percentage of the encapsulated
polyorganosiloxane with or without additional ingredients and actives can be about from 1 %-70% of the overall dispersion on a weight basis, e.g., from about 30%-50%, such as about 40%. The amount of the cationic polymer comprising the encapsulated
polyorganosiloxane can vary. In one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of the encapsulated polyorganosiloxane, and the  amount of the anionic polymer is 0.01 to 10% of encapsulated material (page 3, [0026, 0029]). Additional ingredients can be included as encapsulated materials such as oil (synthetic oil or natural oil), personal care or cosmetic ingredients such as coloring or pigment, silica silylate and its surface treated with hydrophobic coating, organic pigment with various aromatic groups  as well as inorganic pigment (page 4, [0037-0038]; page 7, [0049]). The ability to include additional ingredients encapsulated with the polyorganosiloxane is advantageous in preparing other compositions, such as topical compositions. In one aspect of the present disclosure, a topical composition, e.g., a cosmetic or sunscreen, includes one or more polyorganosiloxane and optionally one or more additional ingredients encapsulated by a polymeric membrane. The encapsulated material is preferably dispersed in an aqueous medium or gel. Advantageously the topical composition is free of surfactants for dispersing the encapsulated material in the medium. The topical composition can also include other ingredients in the aqueous medium or encapsulated material such as synthetic, natural or modified oils, waxes, esters, fragrances, flavorings, plant extracts, vitamins, proteins and biologically derived agents, sunscreens, particulate powders and pigments, colors, dyes, personal care active agents, healthcare active agents and pharmaceutically active agents (page 8, [0050]).
	Goutayer et al.  teaches a composition in the form of dispersion of O/W type  comprising an oil droplet encapsulated by shell comprising an anionic polymer such as polyacrylic acid and a cationic polymer such as amodimethicone, size of droplet is 500um-3000um, the aqueous phase is at least 60% by volume (claims 1-20; page 1-2, [0001-0050]; page 3, [[0074]). No surfactant is required (page 2, [0057]). In one embodiment, the composition is cosmetic or pharmaceutical composition, the oil in the oily phase is silicone oil, mineral oil or vegetable oil; the oily phase comprises, in one alternative, molecules of cosmetic interest, such as active agents, coloring agents, stabilizers, preservatives, modifying agents selected from texture agents, viscosity agents, pH agents, osmotic force agents or refractive index modifiers (page 3, [0071-0078]). In another embodiment, the oil phase comprises perfume and isononyl isononoate (page 11, examples 5-6).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mazur et al.   is that Mazur et al. does not teach 60% of droplets with diameter larger than 500um. The deficiency of Mazur et al. is cured by Goutayer et al.  

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mazur et al. as suggested by Goutayer et al. , and produce the instant invention.
One of ordinary skill in the art would have been motivated to have droplet diameter from 500um to 3000um because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Goutayer et al. teaching droplet diameter from 500um to 3000um, it is obvious for one of ordinary skill in the art to have droplet diameter from 500um to 3000um and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1-3,5, 9,11 and 20, Mazur et al. teaches a dispersion  comprising polyorganosiloxane, oil, hydrophobic surfaced treated silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid (carbomer) and amodimethicone in aqueous continuous phase. Since Mazur et al. teaches the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70%, when polyorganosiloxane is 5% (polyorganosiloxane is 1-70% so 5% is obvious), those additional ingredient such as oil, hydrophobic surfaced treated silica silylate, pigment would be from 1% to 65%  (since the total of polyorganosiloxane, pigment and other ingredients is from 1-70%, after 5% of polyorganosiloxane is subtracted from 70%, 65% is left), as long as the total of oil, silica silylate and  pigment is not more than 65%. when the fatty phase is 70%, the amount of pigment relative to the fatty phase is (1-65%)/70%=1.4% to 90%, encompassing the claimed range; thus, 24% to 60% of pigment is obvious.
Regarding claim 1 and 4, prior arts teach the average size of the encapsulated material is between 500 um to 3000 um, and thus at least 60% of droplets more than 500um, more than 150um.
Regarding claim 6, Mazur et al. teaches polyorganosiloxane, oil, hydrophobic surfaced treated silica silylate, pigment encapsulated by a polymeric membrane of polyacrylic acid and amodimethicone, and it is obvious that encapsulated material is liquid since oil and polyorganosiloxane (liquid in one embodiment) are significant amount of encapsulated material.
Regarding claim 8, Mazur et al. teaches hydrophobic surfaced treated silica silylate (lipophilic gelling agent according to applicant’s specification). As discussed for claims 1-3, %, those additional ingredient such as oil, hydrophobic surfaced treated silica silylate, pigment would be from 1% to 65% as long as the total of oil, hydrophobic surfaced treated silica silylate and  pigment is not more than 65%, at least 1% is obvious.
Regarding claim 10, Mazur et al. teaches in one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01 % to about 10% of the encapsulated polyorganosiloxane (1 to 70%), thus, cationic polymer is about 0.1% to about 7% of total weight of dispersion, and 1% to 10% of fatty phase (1% to 70% of dispersion).
Regarding claim 13, Mazur et al. teaches pigment in aqueous phase and also pigment or color agent as encapsulated materials (fatty phase).
Regarding claim 14, Mazur et al. teaches no surfactant is required.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazur et al. (US20150272861) in view of Goutayer et al. (US20140045949), as applied for the above 103 for claims 1-6, 8-11, 13-14 and 20, further in view of Julien et al. (US20150164775) and Lebre (US20050287100).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mazur et al. and Goutayer et al.  teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Julien et al. teaches a cosmetic composition in the form of markup or skincare comprises a wax such as 12-hydroxystearic acid (abstract, claims 1 and 7).
Lebre teaches a cosmetic composition comprising at least one fatty phase, a dispersion of particles of at least one polymer dispersed in the at least one fatty phase, and at least one semi-crystalline polymer of organic structure whose melting point is greater than or equal to 30ºC, wherein the at least one fatty phase contains less than 50% by weight of at least one volatile oil (abstract). In another embodiment, the composition may contain at least one dispersant. The dispersant may serve to protect the dispersed filler or pigment particles against their agglomeration or flocculation. The concentration of dispersant generally used to stabilize a colloidal dispersion may range from 0.3 to 5 mg/m2, such as, for example, from 0.5 to 4 mg/m2, of surface area of pigment and/or filler particles. This dispersant may be a surfactant, an oligomer, a polymer or a mixture of several thereof, comprising one or more functionalities having strong affinity for the surface of the particles to be dispersed. In one embodiment, they can physically or chemically attach to the surface of the pigments. These dispersants may also have at least one functional group that is compatible with or soluble in the continuous medium. In another embodiment, esters of 12-hydroxystearic acid in particular and of a C8 to C20 fatty acid and of a polyol, for instance glycerol or diglycerol may be used, such as poly(12-hydroxystearic acid) stearate with a molecular weight of about 750 g/mol, such as the product sold under the name Solsperse 21,000 by the company Avecia, polyglyceryl-2 dipolyhydroxystearate (CTFA name) sold under the reference Dehymyls PGPH by the company Henkel, or polyhydroxystearic acid such as the product sold under the reference Arlacel P100 by the company Uniqema, and mixtures thereof ([0320]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mazur et al.   is that Mazur et al.   do not expressly teach hydroxystearic acid and polyhydroxystearic acid. This deficiency in Mazur et al.  is cured by the teachings of Julien et al. and Lebre.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mazur et al., as suggested by Julien et al. and Lebre,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include hydroxystearic acid as wax in encapsulated materials because hydroxystearic acid is a suitable wax in cosmetic composition as suggested by Julien et al. MPEP 2144.07. Since Mazur et al. teaches wax as encapsulated materials, it is obvious for one of ordinary skill in the art to include hydroxystearic acid as wax in encapsulated materials and produce instant claimed materials and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include polyhydroxystearic acid because polyhydroxystearic acid is a suitable ingredient in dispersion. MPEP 2144.07. Under guidance from Lebre teaching polyhydroxystearic acid as dispersant to protect the dispersed filler or pigment particles against their agglomeration or flocculation and stabilize a colloidal dispersion, thus it is advantage to include polyhydroxystearic acid to stabilize the dispersion and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Declaration:
The declaration under 37 CFR 1.132 filed 10/27/2022 is insufficient to overcome the rejection of claims 1-6, 8-11, 13-14 and 20  based upon Mazur et al. (US20150272861) in view of Goutayer et al.  as set forth in the office action because:
Applicants argue that pigments are difficult to incorporate into the dispersed phase of dispersions, It is well-known from the skilled person that it is often complicated to add high pigment contents in emulsified systems; The skilled person had thus no reasonable expectation of success in producing a stable
dispersion with a high pigment content; skilled person does not know how to prepare pigments drops without lipophilic gelling agents; The skilled person had thus no reasonable expectation of success in producing a stable dispersion with a high pigment content, said dispersion comprising droplets of macroscopic size. All arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. Firstly, As discussed in the above 103 rejection, prior arts teach a dispersion  comprising polyorganosiloxane, oil, hydrophobic surfaced treated silica silylate (lipohilic gelling agent), pigment encapsulated by a polymeric membrane of polyacrylic acid (carbomer) and amodimethicone in aqueous continuous phase with pigment content in fatty phase higher than 23.5% and at least 60% of droplet having diameter more than 500um. Since claim 1 only requires higher content in the fatty phase, not as argued by applicants that higher content in dispersion. Secondly, “[A] prior art publication cited by an Examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Since applicants failed to show any factual evidences in the contrary, prior arts teaching is assumed to be enabling, and one artisan in the art still have reasonable expectation of success to produce applicant’s claimed invention. Especially, pigment includes organic pigment and inorganic pigment, there is no evidence to show none of organic pigment and inorganic pigment is working. Finally, MPEP 716.01 (c), Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953). Since this is only opinion evidences from the head of research of applicants, this have little weight when considered in light of all the evidence of record in the application. Therefore, the 103 rejection is still proper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to argument:
Applicants argue that amendment with limitation of 60% of droplet diameter higher than 500um, lipophilic gelling agent and declaration.
In response to this argument: This is not persuasive. The limitation of 60% of droplet diameter higher than 500um and  lipophilic gelling agent are fully addressed in the above 103 rejection, and the declaration is sufficient to overcome the 103 rejection. Therefore, the 103 rejection is still proper.

Applicants argue about unexpected results from examples 1-2 in the specification.
In response to this argument; This is not persuasive. MPEP 716.02 (b), "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The examples are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicants failed to meet their burden to explain how their data different from prior art teaching. Secondly, applicants failed to compare with closest prior art teaching.  Thirdly, those examples appear to have not 60% of droplet with diameter higher than 500um, those examples appears outside of claimed invention. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613